            Case 5:21-cv-05262-BLF Document 1 Filed 07/08/21 Page 1 of 1

                                        Office of the Clerk
                    United States Bankruptcy Court, Northern District of California


Edward J. EmmonsClerk of Court
450 Golden Gate Avenue
Mail Box 36099
San Francisco, CA 94102
Phone: (415) 268-2300
                                         7/7/21

Susan Y. Soong, Clerk of Court
United States District Court
Phillip Burton Federal Building & United States Courthouse
450 Golden Gate Avenue, 16WK Floor
San Francisco, CA 94102

5H      7UDQVPLWWDORI1RWLFHRI$SSHDOWR'LVWULFW&RXUW
Adversary Case 21-05005 SLJ Thompson v. B & B Capital, LLC et al / Judge Stephen L.
Johnson / Related Bankruptcy Case / 21-50146 SLJ Debbie Alice Thompson
'HDU&OHUN
7KHIROORZLQJGRFXPHQWVDUHHOHFWURQLFDOO\WUDQVPLWWHGWR\RXUFRXUWIRUWKHDERYHUHIHUHQFHG
PDWWHU
'RFNHW5HSRUW
Order Dismissing Adversary Proceeding
Notice of Appeal And Statement of Election to District Court




)LOLQJ)HH3DLG                X 1RW3DLG    )HH:DLYHG        )HH:DLYHU3HQGLQJ


If you have any questions, please contact me DW 510-879-3580.          



                                                    Edward Emmons, Clerk
                                                    United States Bankruptcy Court

                                                  %\ /s/ Nash Singh
                                                      Nash Singh,          'HSXW\&OHUN

Case: 21-05005         Doc# 38    Filed: 07/07/21     Entered: 07/07/21 13:11:27      Page 1 of 1
